DeFORD, Judge,
dissenting:
I am unable to concur with the majority’s disposition of this case.
My disagreement rests upon the majority’s premise that the appellant was prejudiced as a consequence of the military judge’s failure to give a sua sponte limiting instruction to the court concerning the alleged misconduct.
The appellant was charged with seven specifications alleging illegal possession of amphetamines, lysergic acid diethylamide, barbituates, needles and syringes, heroin, marijuana and live marijuana plants.
As noted in the majority opinion, the illegal drugs were found as a consequence *1079of a controlled purchase by a police informer and the resulting search and seizure.
The appellant occupied the premises in which the drugs were found with his wife and child. He had sublet a portion of the apartment (living room) to another soldier named Clark for his own use and that of his girlfriend. Police investigators had maintained visual surveillance over the premises prior to and during the controlled purchase and had ascertained that a sale of heroin had been made by Clark to their informant. Clark and another person known to be involved in the drug traffic had been observed by the investigators from their surveillance position standing before a window in the living room of the apartment. A short time after the controlled purchase was consummated, the investigators searched the premises and found the illegal substances in several boxes on top of a desk in the living room as well as two live marijuana plants found in the kitchen. The living room of the apartment was that occupied by Clark and his girlfriend although the appellant and his family undoubtedly had some access to the room.
Clark and the appellant were arrested and the appellant was interrogated by the investigators. The thrust of the interrogation concerned the prohibited drugs found in the living room. He initially denied any knowledge of the drugs and drug paraphernalia found in the living room. However, as the interrogation continued, the appellant stated that he held the money received from the drugs and that the drugs and the money belonged to a German national named “Pete.”
The appellant was described by the agents as being a “smart guy” and his responses to questions propounded to him were perceived to be sarcastic. The interrogating agents did not believe the appellant’s story and attempted to verify it without success. They did not reduce appellant’s admissions to a written statement.
At trial, the appellant testified on direct examination that he was concerned about his pregnant wife and that during the interrogation by the investigators, the appellant perceived that the agents did not believe his repeated denials of being involved. He stated that he fabricated the story given to the agents in order to tell them something they wanted to hear. Appellant hoped that the interrogation would be terminated and he could be released and allowed to return to his wife. Upon cross-examination, the trial counsel amplified the fact that the appellant lied to the investigators. The court found the appellant not guilty of the six specifications concerning the drugs, and the needles and syringes found in the living room, but guilty of the possession of live marijuana plants in the kitchen.
As noted, the appellant’s testimony on direct examination raised the issue of lying.
The majority concludes that the lack of a limiting instruction coupled with a lack of overwhelming evidence of guilt of the specification of which the appellant was found guilty leads to the possibility that the jury formed the opinion that the appellant was a “bad man” and that there was a fair risk the court was influenced in its single finding of guilty.
The court must have believed the appellant’s testimony about lying to the investigators at his interrogation as they acquitted him of six of seven specifications involving the prohibited substance and items found in the living room. If the jury had been influenced by the “bad man theory,” logic would dictate that they would have found the appellant guilty of all or at least a portion of those offenses.
The appellant’s conviction of the possession of the two live marijuana plants undoubtedly was based on a theory of constructive possession. Constructive possession may be shown by ownership, dominion or control over the premises in which the contraband is found.* I believe that the evidence contained in the record of trial supports the court’s finding.
Accordingly, I would affirm the finding of guilty and the sentence.

 United States v. Salinas-Salinas, 555 F.2d 470 (5th Cir. 1977).